Citation Nr: 1543343	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO. 12-20 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left leg disorder, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979. He also had service in the Army Reserve from May 1979 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. A transcript of the hearing has been associated with the claims folder. During the hearing, the VLJ agreed to keep the record open for an additional 30 days to allow for the submission of additional evidence. Although no additional evidence was received by the Board, the evidence was subsequently obtained by the RO and associated with the record. 
 
In November 2014, the Board reopened and remanded the Veteran's service connection claims to the Agency of Original Jurisdiction (AOJ) for further development, to include attempting to obtain additional private treatment records and treatment records associated with the Veteran's period of Army Reserve service. As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1. The probative and competent evidence of record is against a finding that the Veteran's low back disability originated in service; manifested to a compensable degree within one year of service; or is a disease, injury or event related to service.

2. The probative and competent evidence of record is against a finding that a left leg disability originated in service; manifested to a compensable degree within one year of service; is a disease, injury or event related to service, of is the result of a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a left leg disability have not been met. 
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Letters dated in February and March 2012 informed the Veteran of the evidence necessary to support his service connection claims, both on a direct and secondary basis. They also satisfied Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim. 

VA's duty to assist has also been satisfied. The claims file contains the Veteran's available service and post-service treatment records, treatment reports from the Social Security Administration (SSA), a VA examination report dated in March 2012, and a VA medical opinion, dated in May 2015. Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claims. 

The March 2012 VA examination report demonstrates that the examiner reviewed the Veteran's service and post-service treatment records, obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, along with a review of diagnostic tests, and provided a sound explanation for his opinion. The May 2015 medical officer reviewed the complete evidence of record and also provided a comprehensive and responsive opinion based on knowledge of the facts. Accordingly, the VA examination reports are adequate to decide this case.

As noted above, the claims were remanded to the AOJ in November 2014 in order to try to obtain Army Reserve treatment records mentioned by the Veteran during his Board video conference hearing (he claimed that he sustained another back injury during reserve service). When service treatment records, VA records, or records from another government agency are missing, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the "benefit-of-the-doubt rule," which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records. Cuevas, supra. 

In a letter dated in February 2015, the AOJ notified the Veteran that it was attempting to obtain reserve and additional private post-service reports showing treatment for his claimed disorders. The letter asked that the Veteran specify when his claimed low back/left leg injuries occurred, the reserve unit he was assigned to, and the type of training he was conducting at the time. Although the AOJ was able to confirm the Veteran's unit and period of Army Reserve service, in March 2015, the National Personnel Records Center (NPRC) reported that all available treatment records had already been provided to VA. Also in March 2015, the VA Records Management Center (RMC) in St. Louis responded that his reserve treatment records could not be located. In April 2015, the AOJ contacted the Veteran to advise him that it was still attempting to obtain his reserve service treatment records by confirming his reserve unit and periods of service. Although the Veteran provided this information, he did not indicate that he had any treatment records in his possession; during the Board hearing, he reported that he had also unsuccessfully attempted to secure these reports. As the Veteran was previously advised that he was responsible for insuring that all the information needed to substantiate his claims was provided to VA, there is no prejudice to him by the AOJ not sending him another notice letter informing him of facts already known to him. 

With regard to the Veteran's July 2013 Board video conference hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The hearing was held in compliance with the provisions of Bryant. 

Further, there has been no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the statements focus on such evidence and elements. During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing service connection for the disorders in question. The Board thus finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claims. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d). 

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability. Id. See also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran claims that his current back disorder stems from an injury in active duty service when he fell from the top of a tent and landed on his back. He has also claimed that he sustained a second low back injury during reserve service. He alleges that he has a left leg disorder as a result of two injuries to the leg during active duty service.

Service treatment records dated in June 1977 show that the Veteran was seen in the clinic with complaints of lumbar pain after hitting his back on a post. The assessment was strain of the paravertebral muscles; he was treated conservatively with heat, muscle balm and aspirin. The same month, he was seen in the clinic with reports of left leg pain after having caught his left leg in a railing while unloading fuel tanks. An examination revealed tenderness without deformity. An x-ray was negative. The diagnosis was left leg contusion. 

An April 1978 treatment record shows that he was seen in the clinic with complaints of low back pain for two days after heavy lifting. Heal/toe walking was negative, reflexes were good bilaterally, and he displayed good strength. The diagnosis was light muscle strain. 

In February 1979, he was treated after dropping a box on his left leg. The diagnosis was left tibia contusion. There are no additional treatment records relating to a left leg disorder in service. In March 1979, the Veteran reported that his back hurt when lifting any weights. The assessment was lumbar strain, mild. There were no further complaints of, treatment for, or a diagnosis of a low back disorder in service. 

During his May 1979 separation examination, the Veteran's spine was found to be within normal limits; on his medical history report, he wrote "I am in good health," and denied ever having recurrent back pain. The examination also revealed normal findings for the lower extremities, and he denied ever experiencing swollen or painful joints, leg cramps, arthritis, lameness or neuritis.

Following service, there are no treatment records for a low back disorder until June 1991, when a workers' compensation report shows that the Veteran received medical treatment after reporting that he fell backwards at work and struck his lower back on a 36-inch pipewrench and wash rack. Under the category, "significant past medical history," it was noted that the "[p]atient denies previous back problems." An x-ray and neurological examination were normal. The diagnosis was myofasciitis, lumbosacral, acute. The Veteran was given a back brace and referred to physical therapy.

In July 1991, the Veteran was seen by Dr. Sardinas. In citing his medical history in the treatment notes, the clinician made no mention of any chronic back disorder in service or suggested that the Veteran's current disorder was related to his back strains in service. He diagnosed traumatic sprain of lumbosacral spine, rule out herniated nucleus pulposus. In a September 1991 letter, Dr. Sardinas wrote that he was treating the Veteran for a herniated nucleus pulposus sustained during a work accident in May 1991. 

The Veteran appears to have had continuous medical treatment for a back disorder thereafter. In November 1991, the Veteran had an orthopedic consultation with Dr. Larrey. In noting that he had reviewed treatment reports from June through September 1991 (including x-ray and MRI reports), the doctor noted that the Veteran's medical history was remarkable in that he had pain radiating into both his upper and lower extremities. He also noted a history of a right shoulder injury from 1988. Significantly, there was no mention of an in-service low back injury. The diagnosis was possible mild degenerative disc disease, mildly effecting L4-L5 and with slight asymmetry at L5-S1. A lumbar spine CT scan was performed in December 1991, which revealed symptomatic degenerative disc disease at L4-5, L5-S1 and an angular tear asymmetrical to the left side, noted to be the Veteran's more symptomatic side. The clinician further noted that it appeared that most of his symptoms were of a mechanical nature rather than due to nerve compression, but said he certainly had some mechanical radiation of pain down his leg.

In April 1992, Dr. Larrey performed lumbar interbody fusion, transverse body fusion and laminectomy for decompression surgery. In February 1993, he performed a second surgery to remove the hardware that he had implanted in the Veteran's spine during the first surgery, as well as bilateral redo foraminotomies of L3-4, L4-5 and L5-S1. In November 1994, the Veteran underwent an epidural neurolytic block for post-laminectomy syndrome, bilateral lower extremities radiculitis. A second procedure was performed in June 1995. There was no suggestion from any treating clinician that his lower extremity radiculitis was a result of, or related to his in-service leg contusions. 

In August 1996, the Veteran was awarded SSA disability benefits for low back pain due to degenerative disc disease. Significantly, SSA decision makes no mention of any military-related incidents causing the Veteran's back disorder, which the SSA noted began in May 1991. 

VA and private treatment records show that the Veteran continued to complain of pain radiating from his lower back into his lower extremities, worse in the left leg. 

Subsequent treatment reports show that the Veteran sustained another back injury in April 2001, after a slip-and-fall accident in a store, had a morphine pump implanted in 2001, had cervical spine fusion surgery in January 2005, right shoulder surgery in April 2005, and another cervical spine surgery for chronic pain syndrome in October 2005. There was no indication that the cervical spine disorder was related to, or the result of, any incident of service. In January 2008, he had surgery to remove the old morphine pump and was implanted with a new device. The diagnosis was failed back syndrome. A December 2011 MRI revealed low back pain with radiation into the left lower extremity. Additional treatment records show that he had multiple, non-surgical low back procedures, primarily involving his morphine pump, through late 2014. In August 2014, he underwent multilevel lumbar laminectomies for lumbar decompression at L2-4 with instrumental fusion secondary to chronic lower back pain radiating into the bilateral lower extremities.

As noted above, during his July 2013 Board hearing, the Veteran reported that he had experienced another back injury in 1981 during reserve service. He said that he had been riding in the back of a truck and fell off the tailgate after someone threw a flare into the back of the truck. However, as previously discussed, despite an attempt to obtain reserve treatment reports, no records were located.

In March 2012, the Veteran was afforded a VA thoracolumbar spine examination. The examiner noted that the diagnosis of herniated nucleus pulposus was made following his May 1991 work-related low back injury, and that he currently had a diagnosis of intervertebral disc syndrome. He opined that it was less likely than not that the Veteran's current low back disorder was related to service. He stated that, although the Veteran had several muscle strains in service, there was no medical evidence that he continued to have back issues after service until 1991. Rather, he said that the Veteran had a 1991 on the job back injury with herniated nucleus pulposus and surgery, and all of his current back disorders were related to that injury and not military service. Regarding the left leg, the examiner opined that the Veteran had a minor left calf contusion in 1977 with no follow up treatment and currently had no symptoms or disability related to his left calf. Nonetheless, he diagnosed the Veteran with moderate, bilateral radiculopathy of the lower extremities involving the L2/L3/L4 nerve roots (femoral nerve) and L4/L5/S1/S2/ S3 nerve roots (sciatic nerve).

In May 2015, the Veteran's claims folder was sent to a VA medical officer for another opinion as to whether his claimed low back and/or left leg disorders were related to service. Based on a review of the previous evidence of record, as well as additional private and VA treatment records associated with the record, the clinician opined that it is less likely than not that either the Veteran's claimed low back disorder, or left leg disorder (diagnosed as chronic lower back pain and radiculopathy of the lower extremities), was caused or aggravated by active duty service. She noted that the active duty, medically-based, clinical evidence supports mild soft tissue conditions that resolved with conservative treatment prior to separation, silence of back conditions over the presumptive (one-year) period following service, and medically and factually undebatable evidence to support a 1991 civilian occupational injury of the lower back with leg disorders. She further noted that the Veteran's past civilian medical history did not include complaints of low back pain prior to 1991. Instead, she opined that it is medically and factually undebatable that his claimed low back condition with left leg disorder is related to, and caused by, his May 1991 injury at work. She cited her comprehensive medical review of the clinical files, the e-folder, VA clinical treatment records, the Veteran's lay statements, and current medical literature as the foundation for her opinion.

The probative and competent evidence is against the Veteran's claims of service connection for a low back disorder and a left leg disorder, both on a direct and presumptive basis. Because there is no evidence (either in the form of treatment records or statements from the Veteran) that he had arthritis of the lumbar spine or left leg to a compensable degree within one year of separation from service in May 1979, service connection for either condition on a presumptive basis is not for application. 

With regard to service connection on a direct basis, as noted, both the March 2012 and May 2015 VA clinicians opined that the Veteran's low back disorder and left leg disorder (repeatedly diagnosed as lower extremity radiculopathy) were less likely than not related to service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Here, the first evidence of record of the diagnosis of a low back or left leg disorder was in 1991, more than 12 years after separation from active duty service. The amount of time that passed following service without any documented complaints of the claimed disorders is evidence that weighs against the Veteran's claims on a direct basis.

Regarding the Veteran's claim of entitlement to service connection for a left leg disorder as secondary to his low back disorder, the May 2015 medical officer specifically noted that the Veteran had no service-connected disabilities, thus, opined that his radiculopathy was not the result of a service-connected disability, to include his claimed low back disorder. As there has been no competent evidence presented to contradict this finding, service connection on a secondary basis is not warranted. 

In addition to the medical evidence, the Board has also considered the Veteran's lay statements and testimony that he has low back and left leg disorders as a result of military service. The Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, such statements must be weighed against the medical evidence. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during service. See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001). Here, the fact remains that the only medical opinions of record fail to relate the Veteran's claimed disabilities to any aspect of military service. The Board finds the opinions of the two VA examiners to be the most probative evidence as to the etiology of the Veteran's current disorder and outweighs the Veteran's lay assertions.

Accordingly, the Board concludes that the probative and competent evidence of record weighs against the claims. The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for a low back disorder is denied.

Service connection for a left leg disorder, to include as secondary to a low back disorder, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


